United States Court of Appeals
                        For the First Circuit



No. 15-1945

                      TUTOR PERINI CORPORATION,

                        Plaintiff, Appellant,

                                  v.

     BANC OF AMERICA SECURITIES LLC, n/k/a Merrill Lynch, Pierce,
      Fenner & Smith, Incorporated, successor by merger; BANK OF
                            AMERICA, N.A.,

                        Defendants, Appellees.



                             ERRATA SHEET

          The opinion for this Court issued November 21, 2016 is
amended as follows:

             On page 3, line 5:   change "cash-conscience" to "cash-
conscious"

            On page 30, footnote 13, third bulleted paragraph, line
5:    change "mangers" to "managers"